          Case 1:19-cv-01148-RB-CG Document 40 Filed 07/28/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

               Plaintiff,

v.                                                            CV No. 19-1148 RB/CG

BENNY CHEE, et al.,

               Defendants.

          ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER

         THIS MATTER is before the Court on Defendant’s Unopposed Motion for Protective

Order (the “Motion”), (Doc. 39), filed July 23, 2020. In the Motion, Defendant explains the

parties have agreed to exchange several thousand pages of information, with the

agreement that Plaintiff maintains the information as confidential. (Doc. 39 at 1-5). The

Court, having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

         IT IS THEREFORE ORDERED that the terms of the parties’ Unopposed Motion for

Protective Order, (Doc. 39), shall govern in this case absent a superseding Order of the

Court.

         IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
